In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial *325Writs, Parish of Jefferson, 24th Judicial District Court Div. H, No. 96-7161; to the Court of Appeal, Fifth Circuit, No. 03-K-396.
Granted. The trial court afforded the defendant the contradictory hearing required under State v. Bernard, 608 So.2d 966, 973 (1992) when it ruled on the merits of defense motions nos. 86, 87, 88 on January 27, 2003. See State v. Miller, 99-0192, p. 27 (La.9/6/00), 776 So.2d 396, 412 (“The requirement of a pretrial determination of admissibility does not encompass an evi-dentiary hearing at which victim impact witnesses are called to testify.”). Accordingly, we remand the instant application to the court of appeal for treatment of the trial court’s denial of defense motions nos. 86, 87, 88 on the merits.
KNOLL, J., recused.